 84DECISIONSOF NATIONALLABOR RELATIONS BOARDLaborers International Union of North America, Local703and B& F Highline,A Division of N.G.Gilbert Corporation and Local 51, InternationalBrotherhood of ElectricalWorkers,AFL-CIO.Case 38-CD-110April 16, 1974DECISION AND DETERMINATION OFDISPUTE2(6) and (7) of the Actand it will effectuate thepoliciesof the Act toassert jurisdiction herein.II.LABORORGANIZATIONS INVOLVEDThe parties stipulated and we find that theLaborers Local 703 and the IBEW, Local 51, arelabor organizations within the meaning of Section2(5) of the Act.III.THE DISPUTEBy CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by B & F Highline, A Division ofN.G. Gilbert Corporation (hereinafterreferred to asGilbertCorporation), alleging that the LaborersInternationalUnion of North America, Local 703(hereinafter referred to as Laborers), violated Section8(b)(4)(D)of the Act by engagingincertainproscribed activity with an object of forcing orrequiring the Employer to assign the work in disputeto them rather than to employees represented byLocal 51, International Brotherhood of ElectricalWorkers,AFL-CIO (hereinafter referred to asIBEW).Pursuant to notice, a hearing was held beforeHearing Officer Michael B. Ryan on January 29,1974, at Champaign,Illinois.All parties appeared atthe hearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues. Thereafter,briefswere filed by the Gilbert Corporation andLocal 51, IBEW, respectively.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.The Board has considered the entire record in thiscase,including the briefs, and hereby makes thefollowing findings:1.THE BUSINESS OF THE EMPLOYER.'he parties stipulated that the Employer is anIllinoiscorporation engaged in the constructionindustry throughout the United States. During thelast 12 months, a representative period, the Employerpurchased goods valued in excess of $150,000 fromsuppliers located outside the State of Illinois, whichgoodswere thereafter shipped into the State ofIllinois.Accordingly, we find that the Employer isengaged in commerce within the meaning of Section210 NLRB No. 23A.TheWorkat IssueThe work in dispute is the unloading of materials,the laying of telephone conduits in trenches and theirencasement in concrete,excavating for and setting ofprecastmanholes, and replacing the concrete andasphalt removed in order to perform the work at thedowntown mall in Champaign, Illinois.B.Background and Facts of the DisputeThe Employer is a corporation engaged in thebusiness of contracting and construction. It is amember of the American Line Builders Chapter,NationalElectricalContractorsAssociation(NECA), which has a collective-bargaining agree-ment with Local 51, IBEW, for the period from May27, 1973, to June 2, 1974. This agreement coversoutside construction work on properties of telephoneutilities, and any other outside construction work onrailroad communication and signal systems, includ-ingCATV work, when performed by electricalcontractors.Record testimony indicates that the Employer hadcontractswith Commonwealth Edison Company,Central Illinois Light Company, and General Tele-phone Company to complete underground ductprojects in Illinois similar to the work here in dispute.On all these jobs the Employer retained andutilized employees represented by Local 51 and otherlocals of the IBEW. Such work has been performedin several different parts of Illinois, but never beforein Champaign County. Evidence was produced at thehearing which indicated that, in Champaign County,the type of work in dispute has traditionally beenperformed by members of the Laborers, OperatingEngineers, and Teamsters working for local contrac-torsor occasionally contractors from outside thearea.The Employerhas a contract with Illinois BellTelephone Company to lay and encase in concrete2,200 feet of telephone duct on Neil Street as part ofthe construction of the downtown mall in Cham-paign,Illinois.On November 19, 1973, the projectstarted and all work was assigned to the IBEWpursuant to the aforementioned agreement. While LABORERS,LOCAL 70385thus engaged, the assistant business manager for theLaborers appeared at the jobsite and told thesuperintendent of the Employer's project "you'redoing our work." The next day, November 20, 1973,theLaborerspicketed the said jobsite of theEmployer for the purpose of causing a change inwork assignments from employees represented by theIBEW to the employees represented by the Laborers,which resulted in a shutdown of the Employer'sconstruction at that jobsite. Laborers based its claimon the traditional practice of the building tradeunions in the Champaign area.C.The Contentions of the PartiesThe Employer contends that the assignment of thework to employees represented by Local 51, IBEW,should not be changed because it offers the Compa-ny greater efficiency and economy. It argues that theemployees represented by the IBEW possess all theskills to perform the disputed work and that it wouldbe inefficient and uneconomical for the Employer tohire employees represented by the Laborers solely forthis purpose, considering further that the Employer isaccustomed to the style and performance of theformer but not the latter group of employees. TheEmployer also argues that the assignment of thiswork to the IBEW is in conformity with theEmployer's past practice, the terms of its collective-bargaining agreement with Local 51, IBEW, and theindustrial practice in Illinois.Local 51, IBEW, contends that its members areentitled to perform the work in question based on theEmployer's assignment, past practice, and its collec-tive-bargaining agreement with the Employer.The Respondent Union contends that the work indispute is traditionally assigned to its members underexistingareapracticeand that building tradesconstructionmen, represented by the RespondentUnion, have always done this work in the Cham-paign, Illinois, area; Local 51, IBEW, members arelinemen and so assignment of the work to themwould result in confusing area practice within theChampaign, Illinois, area. They also contend thatthey are entitled to the work because they have thenecessary skills for the work.D.Applicability of the StatuteBefore the Board may proceed to the determina-tion of a dispute pursuant to Section 10(k) of the Act,itmust be satisfied that (1) there is reasonable causeto believe that Section 8(b)(4)(D) has been violated,iLocal395,Bridge, Structural and Ornamental IronWorkers, AFL-CIO(Telander Bros Contractors, Inc),196 NLRB 1192N. L. R.B. v Radio&Television Broadcast Engineers Union,Local 1212,InternationalBrotherhoodof ElectricalWorkers [Columbia Broadcastingand (2) the parties have not agreed upon a methodfor the voluntary adjustment of the dispute.The record indicates that on or about November29, 1973, the assistant business manager for Local703 told the Employer's project superintendent that"you're doing our work." The next day, the Laborerspicketed the jobsite for the purpose of causing achange in the workassignmentof unloading materi-als, laying telephone conduits in trenches and theirencasement in concrete, excavating for and setting ofprecastmanholes, and replacing the concrete andasphalt from employees represented by Local 51,IBEW, to employees represented by Laborers Local703.On the basis of the entire record and the stipulationof the parties, we find that there is reasonable causeto believe that a violation of Section 8(b)(4)(D) hasoccurred and that the dispute is properly before theBoard for determination.The Employer and Local 51, IBEW, contend thatthis dispute is properly before the Board, since theparties have not agreed to a voluntary method foradjusting the dispute.While it was established thatthe Impartial Jurisdictional Disputes Board issued anaward on December 13, 1973, giving the work to theLaborers, such an award is not binding on thisBoard. The record fails to show that the Employer isaparty to any collective-bargaining agreementwhereby it has agreed to be bound by the JointBoard procedures.' As we find that the Employer isnot bound, it is unnecessary to consider whether theLaborers and the IBEW are bound by the JointBoard procedures.E.Merits oftheDisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various relevant factors.2 As theBoard has stated,its determination in a jurisdictionaldisputecase is an act of judgment based oncommonsense and experience reached by balancingthose factors involved in a particular case.31.Certification and collective-bargainingagreementsThere is no Board certification determining thebargaining representative for the employees assignedto perform the work in dispute. Neither of the labororganizations involved herein has been certified bythe Board as the collective-bargaining representativefor a unit of the Employer's employees.System],364 U S 573(1961)3InternationalAssociation of Machinists, Lodge No. 1743, AFL-CIO (J A.JonesConstructionCompany),135 NLRB 1402. 86DECISIONSOF NATIONALLABOR RELATIONS BOARDAt no material time herein has the Employer beena party to a collective-bargaining agreement with theLaborers. However, the Employer has been a partyto a collective-bargaining agreement with Local 51,IBEW, through the American Line Builders Chapter,NECA, a multiemployer bargaining group of whichthe Employer is a member. The agreement becameeffective on May 27, 1973, and extends through June2, 1974.2.Past practiceThe record indicates that the Employer haspreviously performed work of thesame generalnature here in dispute and has always assigned thework to employees represented by Local 51 or someother IBEW local.Moreover, evidence was adduced at the hearingthat for at least 27 years it has been the Employer'spractice to assign work similar to that in dispute toemployees represented by IBEW locals. Further-more, record testimony indicates that the Employerhas never used Laborers for this type work.3.Economy and efficiencyThe Employer strongly favors an award to itsemployees represented by Local 51 because of theirexperience and flexibility in performing all of thedisputedwork and the resulting efficiency andeconomy of operations. Record testimony alsoindicatesthat it is the Employer's practice to keep thesameemployees, where possible, and to move themfrom project to project.In addition to the efficiency and flexibility attainedwhen using employees represented by the IBEW,evidence established that the laborers could only dopart of the work and the Employer, by necessity,would have to hire operatingengineersand team-sters.ConclusionThe foregoing factors, including specifically theefficiency and economy of operation as well as theEmployer's past practice and its agreement withLocal 51, IBEW, justify the award of the disputedwork to members of Local 51, IBEW. Nevertheless,theRespondentUnion contends that the workinvolved in this case is the same job which, in theChampaign area, has been traditionally and exclu-sively performed by their members. But the weight ofthisargument, in our view, is overcome by aconsideration of the Employer's past practice. InPeoria, Illinois, prior to this Champaign, Illinois, job,the Employer successfully completed a jobsimilar tothe one in question and used employees representedby Local 51, IBEW, without experiencing anyjurisdictionalwork disputes. Such continuity ofcontract is conducive to efficiency of operation.Moreover, these same employees have been found bythe Employer to be able to move easily from one jobclassification of work to another so as to be fullyoccupied during the entire work period. Moreover,theEmployerhas assignedthe disputed work toLocal 51, IBEW, pursuant to the contractual rela-tionship with the Union. These factors clearly favoran award to the employees represented by Local 51,IBEW.4Inview of the foregoing, we conclude thatemployees represented by Local 51, IBEW, areentitled to perform the work in dispute. In makingthisdetermination,we are assigning the disputedwork to employees of B & F Highline, A Division ofN.G. Gilbert Corporation, who are represented byLocal 51, International Brotherhood of ElectricalWorkers, AFL-CIO, but not to that union or itsmembers.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding,theNationalLaborRelationsBoardhereby makes the following Determination of Dis-pute:1.Employees of B & F Highline, A Division ofN.G. Gilbert Corporation, who are currently repre-sented by Local 51, International Brotherhood ofElectricalWorkers, AFL-CIO, are entitled to per-form the work of unloading of materials, the layingof telephone conduit in trenches and their encase-ment in concrete, excavating for and setting ofprecastmanholes, and replacing the concrete andasphalt removed in order to perform the work at thedowntown mall in Champaign, Illinois.2.Laborers International Union of North Ameri-ca, Local 703, is not entitled, by means proscribed bySection 8(b)(4)(D) of the Act, to force or require B &F Highline, A Division of N.G. Gilbert Corporation,to assign the above-descnbed underground conduitinstallationwork to workers represented by them.3.Within 10 days from the date of this Decisionand Determination of Dispute, Laborers Internation-alUnion of North America, Local 703, shall notifytheRegionalDirector for Region 13, in writing,whether or not they will refrain from forcing orrequiring the Employer by means proscribed by4TeamstersLocal26, InternationalUnionof OperatingEngineers,LocalConstructionCompany),203 NLRB No. 7.841, Laborers InternationalUnion of NorthAmerica,Local 624 (John Burns LABORERS,LOCAL 703Section 8(b)(4)(D) of the Act, to assign the work inratherthan to employees representedby Local $f,dispute toemployees represented by the Laborers,IBEW.